     Case 2:20-bk-16399-BR        Doc 27 Filed 09/24/20 Entered 09/24/20 11:54:32                 Desc
                                   Main Document    Page 1 of 6


       Bryan K. Theis, Esq., State Bar No. 209068
 1     Theis Law Group
 2     533 Second Street Suite 400
       Encinitas CA 92024
 3     Tel: (213) 261-4240
       Fax: (213) 995-9830
 4     Email: bryan@theislaw.com
 5     Attorney for Board of Managers of Debtor OS Susnet LLC
 6
 7
 8                                UNITED STATES BANKRUPTCY COURT

 9                                  CENTRAL DISTRICT OF CALIFORNIA

10      In re:                                            Case No.: 2:20-bk-16399-BR
11
        OS SUSNET, LLC,                                   MOTION OF REAL PARTY IN INTEREST
12                                                        BOARD OF MANAGERS OF DEBTOR OS
                        Debtor.                           SUSNET LLC TO SUBSTITUTE COUNSEL
13                                                        IN FAVOR OF BAHRAM MADAEN, ESQ.;
                                                          OR ALTERNATIVELY, TO SPECIALLY SET
14                                                        HEARING DATE AND CONTINUE MOTION
                                                          FOR RELIEF FROM STAY
15
16                                                        Documents submitted herewith:
                                                          (1) Declaration of Danny Siag in Support;
17                                                        (2) Declaration of Bryan Theis in Support;
                                                          (3) Declaration of Bahram Madaen in Support
18

19                                                        Hearing Date: TBD
                                                          Time: TBD
20                                                        Ctrm: 1668 (255 E. Temple St.)

21
                 Danny Siag and Osnath Siag (hereinafter “Managers”) submit this emergency motion to
22
       the Court for an order substituting Bahram Madaen, Esq. as counsel for debtor OS Susnet LLC
23
       (“Debtor”). Managers are the board of managers of OS Susnet LLC, and are thus the real party
24
       in interest with regard to Debtor. Managers respectfully request that the Court consider the
25
       application as soon as possible, or in the alternative, that the Court specially set a hearing date on
26
       the motion and continue the motion for relief (which is presently scheduled for October 15,
27
       2020) in order to give Debtor time to respond.
28
                                                        1
29
                        Motion of Board of Managers to Substitute Counsel; In Re Os Susnet LLC
30
     Case 2:20-bk-16399-BR       Doc 27 Filed 09/24/20 Entered 09/24/20 11:54:32                Desc
                                  Main Document    Page 2 of 6



 1            Managers submit the Declaration of Danny Siag, Bryan Theis, and Bahram Madaen
 2     concurrently herewith; as well as Exhibits A, B, and C.
 3        1. Background Facts.
 4            Danny Siag and Osnath Siag (“Managers”) are the managers of Debtor. (Declaration of

 5     Danny Siag, herewith, at ¶3.) Debtor owns a one asset, a large single family residence valued at
 6     approximately $6 million. (Id. at ¶4.)
 7            On July 15, 2020, Mr. Ezra Ozeri, a member of Debtor, filed this instant bankruptcy case.
 8     Mr. Ozeri falsely claims to be a manager of Debtor.                Ozeri has hired Attorney Eric
 9     Bensamochan, ostensibly on behalf of Debtor. (Id. at ¶¶ 7, 8.)
10            However, during the course of this bankruptcy case, Mr. Bensamochan has refused to
11     follow the legitimate instructions of Managers, which he is required to do pursuant to the
12     operating agreement for Debtor (explained below). In particular, Mr. Bensamochan and Mr.
13     Ozeri refuse to bring a motion to convert this instant case to Chapter 11.
14            On September 11, 2020, Managers’ attorney wrote a letter to Mr. Bensamochan,
15     instructing him as to the true facts and circumstances as to the Board of Managers and the
16     operating agreement for Debtor. A copy of said letter, including attachments, is submitted

17     herewith as Exhibit B. (See Declaration of Bryan Theis, herewith at ¶¶ 4-5, Exhibits B, C.) The
18     letter relieved Bensamochan of his services and directed him to cease and desist any further

19     actions that purport to be on behalf of Debtor. Finally, the letter demanded that Bensamochan
20     sign a substitution of counsel document that would substitute attorney Bahram Madaen in his
21     place. (Id.) Mr. Bensamochan refused (see below and Exhibit C hereto).
22            On September 15, 2020, Mr. Bensamochan filed an emergency motion to “ratify” the
23     bankruptcy filing. On September 17, this Court denied that motion. (See dkt # 23, 25.)
24            On October 13, 2020, this Court is scheduled to hear the motion for relief from stay of
25     creditor Toorak Capital Partners, LLC (the “Motion for Relief”). If the Motion for Relief is
26     granted, Debtor’s only asset will be subject to an immediate foreclosure sale. (Siag Decl. at ¶9.)
27            ///
28
                                                       2
29
                       Motion of Board of Managers to Substitute Counsel; In Re Os Susnet LLC
30
     Case 2:20-bk-16399-BR        Doc 27 Filed 09/24/20 Entered 09/24/20 11:54:32               Desc
                                   Main Document    Page 3 of 6



 1        2. Good Cause to File This Emergency Motion.
 2            There is good cause to file this instant motion on an emergency basis. On September 17,
 3     2020, attorney Eric Bensamochan refused to step down as counsel for Debtor, despite being
 4     presented with evidence (in the form of the September 11, 2020 letter and attachments, Exhibit

 5     B) establishing that Managers are properly the only persons with executive control over Debtor.
 6     Attorney Bensamochan has stated that he is following the instructions of Ozeri only. (See
 7     Exhibit C hereto.)
 8            If this motion to substitute counsel is heard on regular notice, the Motion for Relief will
 9     be heard on October 13 prior to the motion to substitute. And if the Motion for Relief is granted,
10     Debtor will almost certainly lose its sole asset. (Siag Decl. at ¶9.)
11            If for any reason this Court will not hear this Emergency Motion on an expedited basis,
12     Managers respectfully request that the Court set a hearing date thereon, and continue the Motion
13     for Relief until a date that is subsequent thereto.
14        3. Managers, not Ezra Ozeri, Have Sole Executive Control of Debtor.
15            Managers Danny Siag and Osnath Siag are the only managers of debtor OS Susnet LLC.
16     (See the operating agreement for Debtor, attached as Exhibit A, hereinafter the “Agreement,” at

17     p.15.) Debtor is manager-managed. (Agreement at ¶ 4.1 A; Siag Decl. at ¶3.)
18            Pursuant to California Corps.C. § 17704.07 (c)(1), the managers are the only persons

19     with executive control over a limited liability company. “[A]ny matter relating to the activities
20     of the [manager-managed] limited liability company is decided exclusively by the managers.”
21     (Corps. C. §17704.07 (c)(1).) The Agreement itself confirms this arrangement, and specifies that
22     control over the affairs of OS Susnet is vested solely in the Board of Managers, which consists
23     solely of Mr. and Ms. Siag. (Agreement at ¶ 4.1 A; Siag Decl. at ¶3.) Mr. Siag has the
24     authorization of co-manager Osnath Siag to speak and act on her behalf with regard to Debtor.
25     (Siag Decl. at ¶14.)
26            Mr. Ezra Ozeri is a fifty percent (50%) owner of Debtor. He has never been a manager of
27     Debtor. (See Agreement, p.15, and Declaration of Danny Siag at ¶6.) Any representations to the
28     contrary are false.
                                                       3
29
                       Motion of Board of Managers to Substitute Counsel; In Re Os Susnet LLC
30
     Case 2:20-bk-16399-BR        Doc 27 Filed 09/24/20 Entered 09/24/20 11:54:32                Desc
                                   Main Document    Page 4 of 6



 1           4. Managers Have Terminated Attorney Bensamochan and Have Directed Him to
 2              Cease Purporting to Act On Behalf of Debtor, But He Has Refused to Comply.
 3              As explained above, on September 11, 2020, Managers sent a letter to attorney
 4     Bensamochan explaining the true facts as to the Board of Managers. The letter (Exhibit B

 5     hereto) explained that Managers are the sole managers of Debtor and have true executive control
 6     thereof. The letter also advised Bensamochan that his services are terminated, and demanded
 7     that he sign a substitution of attorney document in favor of new proposed counsel Bahram
 8     Madaen. (See Exhibit B hereto.)
 9              On September 15, 2020, attorney Bensamochan responded by email, advising that Mr.
10     Ozeri has instructed him not to sign the substitution of attorney document. (Exhibit C.) Thus,
11     attorney Bensamochan has made clear that he does not actually serve Debtor; rather, he is acting
12     solely at the direction of Mr. Ozeri in an effort to wrest control away from Managers.
13           5. Proposed Attorney Bahram Madaen Is Suitable To Serve As Debtors’ Counsel.
14              Proposed attorney Bahram Madaen is duly admitted to practice before the United States
15     Bankruptcy Court for the Central District of California.           (Declaration of Bahram Madaen
16     herewith, at ¶3.)

17              Mr. Madaen will accept the substitution and will serve Debtor on behalf of all of its
18     members. He will act at the direction of Debtor’s Board of Managers, Danny Siag and Osnath

19     Siag. (Id. at ¶4.)
20           6. Managers Will File a Motion to Convert This Case to Chapter 11 Forthwith.
21              Managers intend to file a motion to convert this instant bankruptcy case to Chapter 11.
22     Said motion is necessary in order to reorganize the loans on Debtor’s property. Debtor will
23     demonstrate that the property is amenable to Chapter 11 and that the projected income is
24     sufficient to pay all expenses and debts.
25     ///
26
27
28
                                                        4
29
                        Motion of Board of Managers to Substitute Counsel; In Re Os Susnet LLC
30
     Case 2:20-bk-16399-BR       Doc 27 Filed 09/24/20 Entered 09/24/20 11:54:32               Desc
                                  Main Document    Page 5 of 6



 1        7. Managers Will Fully Cooperate With the Trustee and Demonstrate That All Liens
 2            and Claims on the Subject Property Are Legitimate.
 3            Managers have received a notice of deposition as to Mr. Siag. Managers will fully
 4     cooperate with the trustee assigned to this case, including answering questions at the forthcoming

 5     2004 examination.
 6            Managers will demonstrate that all liens and claims on Debtor’s property are legitimate
 7     and supported by documentation.
 8        8. Conclusion.
 9            For the reasons set forth herein, Managers now request that this Court issue an order
10     substituting attorney Bahram Madaen as the sole attorney for Debtor herein, and relieving Eric
11     Bensamochan of any duties forthwith.
12     DATED this 23rd day of September, 2020.
13                                                   THEIS LAW GROUP, PC
                                                     By: /s/ Bryan K. Theis
14                                                   Bryan K. Theis, Esq. for Managers
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                      5
29
                      Motion of Board of Managers to Substitute Counsel; In Re Os Susnet LLC
30
        Case 2:20-bk-16399-BR                      Doc 27 Filed 09/24/20 Entered 09/24/20 11:54:32                                     Desc
                                                    Main Document    Page 6 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
533 Second Street Suite 400, Encinitas CA 92024


A true and correct copy of the foregoing document entitled (specify): MOTION OF REAL PARTY IN INTEREST BOARD
OF MANAGERS OF DEBTOR OS SUSNET LLC TO SUBSTITUTE COUNSEL IN FAVOR OF BAHRAM MADAEN, ESQ.;
OR ALTERNATIVELY, TO SPECIALLY SET HEARING DATE AND CONTINUE MOTION FOR RELIEF FROM STAY, In
Re OS Susnet, CACB Case No. 2:20-bk-16399-BR ____________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_9/24/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

OS Susnet LLC, c/o Eric Bensamochan, Esq., eric@eblawfirm.us
Toorak Capital Partners, LLC, c/o Javonne M. Phillips, Esq., bknotice@mccarthyholthus.com
David M Goodrich (TR), trustee, dgoodrich@wgllp.com
Kelly M Kaufmann, c/o Darn M. Schlecter, esq., bknotice@mccarthyholthus.com
United States Trustee (LA), ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 9/24/20, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Hon. Barry Russell, via personal delivery to judge’s chambers



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/24/20 Bryan K. Theis
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
